DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/21/2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. §112 and the 35 U.S.C. § 103 rejections previously set forth in the Non-Final Office Action mailed 06/24/2021.
Claims Status
	Claims 1 and 3 remain pending
	Claim 1 is amended
	Claim 2 is cancelled
	See the response to arguments section for a discussion of Applicant’s arguments.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Applicant is respectfully reminded that, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1:
Line 6 recites “second rollersbeing configured…,” should read – second rollers being configured --, and “through thegap,” should read – through the gap --.
Line 7 recites “configured toprovide a,” should read – configured to provide a –.
Line 11 recites “at whicha non-curable…,” should read – at which a non-curable --.
Line 13 recites “thefirst and second,” should read – the first and second --.

Line 22 recites the pressureand,” should read – the pressure and --.
Line 29 recites thetemperature adjusting,” should read – the temperature adjusting --.
Line 30 recites “samematerial as…,” should read – same material as --.
Line 33 recites non-curablethermoplastic pillars,” should read – non-curable thermoplastic pillars --.
Lines 41 and 42 recites “the fourthroller,” should read – the fourth roller --. 
Line 43 recites “apertures anda,” should read – apertures and a --.
Line 45 recites “such thata,” should read – such that a --.
Line 49 recites “rotation of the,” should read – rotation of the --.
Line 51 recites “to controlthe,” should read – to control the --.
Line 54 recites “thermoplastic materialis…,” should read – thermoplastic material is --.
Line 55 recites, “configured tobe,” should read – configured to be --.
Line 57 recites “roll-to roll,” should read – roll-to-roll --.
Claim 3:
	Line 2 recites “forming as the,” should read – forming as the --.
	Line 2 recites at the end, “further comprises,” should read – further comprises a --.	Line 4 recites “a portion of the…,” should read – a portion of the --.
	Line 5 recites “whereinthe,” should read – wherein the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The term “dimensioned to tightly surround an array…” in claim 1, lines 3-4 and lines 35-36, is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, since the amount of pressure exerted on the substrate is directly related and/or affects directly the end features desired, the examiner is interpreting the term to be covered by any means capable of provide desired/working pressure to a substrate.
Claim 3 is rejected as being dependent from rejected claim 1, from which –directly or indirectly – possess all the limitation which renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzell et al. (US Pat. No. 6,280,670 B1; Buzzell) in view of Kim et al. (US PGPub. No. 2010/0052216 A1; Kim).
Regarding claim 1, Buzzell discloses a system for mass production, volume manufacturing of re-entrant structures (“stems,” Col. 1, ll. 59-65), the system comprising: 
a first (post forming roller, 34) and second rollers (backup roller, 36) disposed with a  gap (nip, 32) between them (e.g., see FIG. 1); 
the gap 32 dimensioned to tightly surround an array of non-curable thermoplastic (Col. 8, ll. 57-62) pillars (stems, 24) protruding from a substrate; relative rotation of the first and second rollers being configured to draw the array and the substrate through the gap – Buzzell’s Col. 3, ll. 43-51 discloses, 
“a backing member (such as a rotatable backing roll) defines a gap with the heading roll. The heading roll and backing member are arranged such that heads are formed on the preform stems as the strip-form base passes through the gap. The backing roll can be arranged in close proximity with the mold roll, such that the strip-form base is trained about the backing roll after leaving the outer surface of the mold roll and before passing through the gap between the backing and heading rolls.”; 
at least one temperature adjusting component capable of being configured to provide a temperature gradient from a surface of the non-curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate – Buzzell’s Col. 2, ll. 34-36 discloses,
“The heading roll should be maintained at an elevated temperature to soften the distal ends of the upstanding stems of the preform product.”
 Additionally at Col. 8, ll. 57-62,
“The speeds and mold temperatures should be adjusted as needed for a given material, to cause the stems to be properly post-formed without adhering to the post-forming roll.”
It is clear from the above cited excerpts, that Buzzell’s device should have at least one temperature adjusting component, thereby, allowing the heading roll be kept at an elevated temperature, as intended by Buzzell.
Buzzell discloses, at least one pressure adjusting component (pressure roll, 16b; Col. 6, ll. 25-28), capable of being configured to apply pressure on the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate, whereby the re-entrant structure 24 is formed (Col. 5, ll. 35-52); 
a driver component configured to drive rotation of the first and second rollers – Buzzell’s Col. 3, ll. 52-56 discloses, 
“the apparatus includes means for mechanically coupling the mold roll and the heading roll (such as a gear train), to register the rotational position of the heading roller with respect to the rotational position of the mold roll.”; 
and 
a system controller (see Fig. 4, element 54) configured to control the driver component – Buzzell’s Col. 6, ll. 4-16 discloses,
“the registration bumps (or stems 24 or other appropriately shaped, molded features of the hook tape) are sensed by a feature-sensing system, such as an optical detection system 46, for controlling the rotation of post-forming roll 34a. A beam 48 of light from an emitter 50 is sensed by a receiver 52, except when the beam is blocked by molded blocks 44. Based on a signal received from receiver 52, controller controls the rotation of post-forming roll 34a, accelerating or decelerating the roll as required to achieve the desired alignment of cavities 38 and stems 24. Molded blocks 44 cooperate with a groove 56 in the outer surface of roll 34a to keep the preform product aligned with the rolls along in the cross-roll (i.e., cross-machine) direction.” 
In Col. 6, ll. 25-31, Buzzell further discloses – inter alia,
“post forming roll 14b and molding roll 34b are fitted with gears 64, 66 (analogous to the claimed drivers)… maintaining the timing of the rolls... Intermediate gears 68, 70 and 72 form a gear train for simultaneously driving both the mold and post-forming rolls.”
Buzzell is silent to the device’s controller being capable of being configured to control the at least one pressure adjusting component and the temperature adjusting component.
	However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to be configured to control the at least one pressure adjusting component and the temperature adjusting component. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell’s system controller to be configured to control the at least one pressure adjusting component and the temperature adjusting component, since "A person of ordinary skill has good reason to pursue the 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding the limitations reciting the phrase configured to, e.g., “…temperature adjusting component configured to provide a temperature gradient...” (See Claim 1, line 9-10; Claim 2, line18-19; 
“a preheater… configured to preheat a portion of the sheet,” in Claim 3, line 3-5), and “the temperature gradient being provided by heating a roller from the first and second rollers, the roller being capable of being in contact with the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate, to a first temperature while maintaining another roller from the first and second rollers, the another roller being in contact with the substrate, at a second temperature,” (Claim 1, line 16-23), and 

 The Examiner points out that said limitations are directed to the manner in which the claimed apparatus is intended to be employed. The limitations have been considered to the extent as they impart patentable weight to the claimed apparatus (structure). The Examiner respectfully reminds the Applicant that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”
Similarly, claim 1 in the 23-25 lines recites, “a ratio between the first temperature and the second temperature being selected such that nonuniform flow is produced in the non-curable thermoplastic material,” also directed to the manner in which the claimed apparatus is intended to be employed.

Additionally, the limitation in claim 1 further recites, “…temperature adjusting component configured to provide a temperature gradient from a surface of the non-curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate. The Examiner respectfully notes that said limitation is directed to the material or article (“non-curable thermoplastic”) worked upon by the apparatus (“system”). Applicant is reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115:
“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”
Likewise, the recitations, “to provide a temperature gradient from a surface of the non- curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate, a temperature at the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate being the temperature at which a non-curable thermoplastic material of the non-curable thermoplastic pillars is substantially malleable,” (Claim 1, line 10-16); and 
“the pressure and the temperature at the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate 21Attorney Docket No. 42742-104 DIV selected to cause irreversible deformation of the non-curable thermoplastic material,” (Claim 1, lines 28-33), are directed to the material or article (“non-curable thermoplastic”) worked upon by the apparatus (“system”). Therefore, said limitations have been considered to the extent as they impart patentable weight to the claimed apparatus (structure).

Regarding the recitation, “wherein the substrate is of a same material as the array of non-curable thermoplastic pillars,” the applicant is reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115: 
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).
See also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), “a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.”
Additionally, as per MPEP 2144.07, it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use, since “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding the limitation, wherein the system further comprises: an apparatus (e.g., molding rolls, 14, 34b) for forming as the array of non-curable thermoplastic pillars 24, the apparatus comprising: 
Third 14 and fourth 16 rollers disposed with a gap (nip, 18) between them (see FIG. 1); the gap 18 dimensioned to tightly surround a sheet of the non-curable 
at least one other pressure adjusting component (rotating pressure roll, 16) configured to provide a predetermined pressure between third 14 and fourth 16 rollers such that the sheet 12 of the non-curable thermoplastic material is contact with the fourth roller (see FIG. 1), another driver component (gear, 66) configured to drive rotation of the third and fourth rollers (see FIG. 5); and wherein the system controller is also configured to control the another driver component (Col. 6, ll. 25-31).
Buzzell is silent to the mold roll being a flexible mold being disposed on the fourth roller, the flexible mold having an array of apertures and a predetermined thickness (however, Buzzell discloses mold rolls having an outer surface for forming one side of the base, and a multiplicity of cavities extending inward from the outer surface for molding the stems; Abstract); and at least one other temperature adjusting component configured to heating at least the fourth roller, the at least one other pressure adjusting component and the at least one other temperature adjusting component.

Kim, directed to methods and apparatus for imprint lithography discloses in paragraph [0015] – inter alia – an imprinting device comprising an elastic or flexible roller configured to apply substantially uniform pressure to an area in contact, the device compressing a flexible roller, a substrate having a first side and a second side in contact with the flexible roller, an imprintable layer having a first side and a second side, wherein the first side is in contact with the first side of the substrate and a mold comprising a plurality of projections, wherein the projections extend into the second side of the Kim discloses that the projections can comprise dimensions of from about 1 nm to about 10 nm [0015].  Kim’s [0020] discloses, “the mold 30 used in the imprinting process uses the elastic roller 10. The protrusions 31 on the mold 30 can include three-dimensional structures in which one or more dimensions are of at least from about 1 nm (nanometer) to about 1000 nanometers. In one embodiment, the protrusions 31 can have dimensions from about 1 nm to about 10 nm. The protrusions 31 can have a variety of shapes such as, circle, oval, and shape with three or more sides. The protrusions 31 can have varying cross-sections. The protrusions 31 can be of substantially the same or different heights.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell’s system so that the mold rolls of Buzzell are flexible, as taught by Kim, and being disposed on any or all mold rollers, hence, the modified flexible mold of Buzzell will have an array of apertures and a predetermined thickness, as taught by Buzzell. 
One of ordinary skill in the art would have been motivated to modify Buzzell’s mold rolls in view of the flexible rolls of Kim, since Kim teaches that, e.g., the molds being elastic or flexible rollers allows the molding system to apply uniform pressure over an area in contact [0015]. 
It would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to modify Buzzell’/Kim’s system so that the controller further 
One would have been motivated to duplicate the temperature and pressure adjusting components for the purpose of, e.g., further monitoring/controlling all processes variables and parameters, this way allowing for fine calibration and validation of the process line. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04 (VI)(C).

As to the limitation, “the sheet of the non-curable thermoplastic material is a flexible sheet disposed on a film roll and is configured to be provided to the third and fourth rollers and the first and second rollers in a continuous matter such that continuous roll-to-roll processing for forming the array of non-curable thermoplastic pillars and the re-entrant structures.” The Examiner respectfully points out that said limitation is directed to the material or article (“the sheet of the non-curable thermoplastic”) worked upon by the apparatus (“system”), which does not limit apparatuses claims. Therefore, said limitations have been considered to the extent as they impart patentable weight to the claimed apparatus (structure), as per MPEP 2115.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzell and Kim, as applied to claim 1, and further in view of Armela et al. (US Pat. No. 6,991,843 B2; Armela).
Regarding claim 3, Buzzell/Kim discloses the system of claim 1. Buzzell/Kim is silent to, wherein the apparatus for forming as the array of non-curable thermoplastic pillars further comprises a preheater component disposed between the film roll and the third and fourth rollers and configured to preheat a portion of the sheet of the non-curable thermoplastic material to a predetermined temperature before moving through the gap; wherein the system controller is also configured to control the preheating component.
In the same field of endeavor of devices and methods for forming re-entrant structures, Armela discloses machine 100 for forming the fastener elements (analogous to the claimed re-entrant structures), a supply roll 102, 126, which introduces a continuous supply of a stem-carrying base 12 formed of a thermoformable polymer (shown in FIGS. 7-7B) into the machine 100 (Col. 16, ll. 40-50). Armela further discloses, “In a previous manufacturing step, roll 102 was wound up as the take-up roll at a molding station at which stems 104 (pillars) were integrally molded onto base 12. The molding station may include a mold roll having a plurality of mold cavities provided by aligned plates, the stems may be rectangular or square in radial cross-section, if a rectangular or square head is desired, or may be oval, round, cross-shaped, or any other desired shape, for forming similarly shaped heads (see Col. 16, ll. 40-50). Armela’s Col. 16, ll. 66-67, cont. Col. 17, , ll. 1-41 discloses – inter alia,
“Next, the base 12 moves to heating device 110, which heats a portion of the stems. As indicated in FIG. 7A, only a portion P of the stems 104, adjacent their 
“…To ensure that only portion P is heated to the softening temperature, it is preferred that heating device 110 include a non-contact heat source 111 (FIG. 6) that is capable of quickly elevating the temperature of material that is very close to the heat source, without raising the temperature of material that is relatively further away from the heat source…”
Col. 17, ll. 28-34 discloses,
“After portion P of the stems has been heated, the base 12 moves to conformation head 112, at which base 12 passes between conformation roll 114 and drive roll 116 (hence, the heating device 110 is a preheater component). Conformation roll 114 forms the portion P of the stems into a desired head shape, as will be described in further detail below, while drive roll 116 advances base 12 and flattens it against roll 114 to enhance head uniformity.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell/Kim’s device with a preheater component disposed between the film roll and the third and fourth rollers (e.g., 14, 16) and configured to preheat a portion of the sheet of the non-curable thermoplastic material to a predetermined temperature before moving through the gap, as taught by Armela (see FIG. 23G’’).  One of ordinary skill in the art would have been motivated to modify Buzzell/Kim device with the pre-heater of Armela, since Armela teaches that to ensure that only portion P (analogous to the claimed “non-curable thermoplastic pillars disposed farthest away from the substrate), is heated to the softening temperature, a 
It would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to modify Buzzell/Kim/Armela’s system so that the system controller is also configured to control the preheating component, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. 
One would have been motivated to duplicate the temperature and pressure adjusting components for the purpose of, e.g., further monitoring/controlling all processes variables and parameters, this way allowing for fine calibration and validation of the process line. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04 (VI)(C).

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the prior art of Buzzell and Kim is nonanalogous art (Remarks, p. 9), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, the instant application, Buzzell and Kim deal with systems/apparatuses for the molding structures by way of imprint a substrate with a desired shape. Therefore, the prior art of Buzzell and Kim are pertinent and analogous. Hence, the modification of Buzzell’s roll molds with the teachings of Kim of a flexible roll would have been within the skill of a person of skill in the art.

In response to applicant's argument that “The skilled person would not have been motivated to consult Buzzell or Kim when faced with the technical problem of manufacturing structures exhibiting superomniphobic characteristics,” (Remarks, p. 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, as per MPEP 2115:
“It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.” In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). “The manner or method in 
In this case, the instant application is directed to a system (apparatus), for molding thermoplastic films by using multiple heated and flexible mold rolls. The prior art of Buzzell discloses an apparatus for molding thermoplastic films by means of roll molds, and Kim teaches that the molds could be flexible, hence providing the advantage of applying constant uniform pressure to the material being mold. Therefore, a skilled person in the art would have good reason to pursue the known option within his or her technical grasp, and the combination will provide anticipated success of providing an apparatus capable of mass production, volume manufacturing of re-entrant structures, since the prior art structure is capable of performing the claimed use, meeting the claim. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improving the method for producing superomniphobic surfaces, Remarks, p. last sentence of 2nd para.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant is respectfully reminded that, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim’s reference is introduced to provide evidenced that flexible rollers are known in the art before the effective filing date of the claimed invention.

In response to applicant's argument that, “The disclosure of Buzzell and Kim are not combinable,” (Remarks, p. 11), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


In response to applicant's argument that, “The combination of Buzzell and Kim would not have provided the presently claimed system,” stating that “The present claimed system provides non-curable thermoplastic pillars protruding from the substrate…” (Remarks, p. 13), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the modification of Buzzell’s mold rolls with the teachings of a flexible roller of Kim, would be capable of performing the intended use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712